UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-10799
                         Summary Calendar


                        RONALD F. SARGENT,

                                              Plaintiff-Appellant,


                              VERSUS


  VITALITY FOOD SERVICE INC.; VITALITY BEVERAGES INC., formerly
 known as Pasco Acquisition I; PASCO BEVERAGE COMPANY, formerly
 known as Lykes Pasco Inc.; CAXTON-ISEMAN CAPITAL INC.; ENGLES,
                         URSON & FOLLMER,

                                             Defendants-Appellees.




            Appeal from the United States District Court
      For the Northern District of Texas, Fort Worth Division
                          (4:02-CV-18-A)
                           March 7, 2003


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Petitioner Ronald F. Sargent appeals the district court’s

dismissal of his Texas state law breach of contract action against



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
defendants Engles, Urson & Follmer (EUF), Caxton-Iseman Capital

Inc. (CIC) and Vitality Beverages Inc. (VBI).                      This appeal is

interlocutory,     as    defendant     Vitality      Food     Service   Inc.   (VFS)

remains a defendant in this case.             We normally lack jurisdiction to

hear interlocutory appeals, but because the trial judge certified

this appeal pursuant to Federal Rule of Civil Procedure 54(b), we

have jurisdiction to hear this appeal.               Fed. R. Civ. P. 54(b).

       Sargent first argues the district court erred in denying his

motion to remand this diversity case to the Texas state courts.

The district court found that Sargent fraudulently joined defendant

EUF to destroy diversity, and alternatively granted EUF’s motion to

dismiss and motion for summary judgment.                 We review the district

court’s denial of a plaintiff’s motion to remand to state court de

novo. Burden v. General Dynamics Corp., 60 F.3d 213, 216 (5th Cir.

1995). In determining whether a party has been fraudulently joined

to destroy diversity, we look at all facts in the light most

favorable     to   the    plaintiff,      and      ask   whether   there   is    any

possibility plaintiff will recover against defendant under state

law.    Id.

       Here, Sargent argues he has a claim against EUF because Todd

Follmer, an officer and director of EUF, entered into a contract

with him on EUF’s behalf.            Under Texas state law, however, a

principal is liable for the contracts of its agents only where that

agent   is    acting     under   actual       or   apparent    authority   of   the

principal.     Suarez v. Jordan, 35 S.W.3d 268, 272-73 (Tex. Ct. App.

                                          2
2000).    Sargent argues that Follmer was acting under the apparent

authority of EUF to enter into a contract with him.              But in

determining whether an agent is acting under the apparent authority

of a principal, we can look only to the actions of the principal,

id. at 273, and Sargent points to nothing in the record that

suggests EUF led him to believe Follmer could enter a contract with

him on its behalf.      Accordingly, the district court correctly

dismissed EUF from the case, and denied Sargent’s motion to remand

because   the   requirements   of   diversity   jurisdiction   are   met.

Burden, 60 F.3d at 221.

     Sargent next argues that the district court erred in granting

CIC and VBI’s motion to dismiss on grounds that Texas lacks

personal jurisdiction over those defendants.        He argues that his

case is nearly identical to American Airlines v. Rogerson ATS, 952

F.Supp. 377 (N.D. Tex. 1996), where the district court found Texas

had personal jurisdiction over the defendants.          But unlike the

defendants in American Airlines, Sargent has no evidence to suggest

that CIC and VBI intended to be parties to his contract with VFS.

We thus conclude American Airlines is inapposite, and affirm the

district court’s dismissal on personal jurisdiction grounds.

     The judgment of the district court is AFFIRMED.




                                    3